DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/15/20 and supplemental amendment filed 3/12/20 have been accepted and entered.  Accordingly, claims 1-5, 9-16, and 20-22 have been amended.
Claims 1-5, 9-16, and 20-22 are pending in this application. 


Response to Arguments
The applicant's arguments filed on 12/15/20 and 3/12/20 regarding claims 1 and 12 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (U.S. Patent Application Publication No. 2020/0037345) and further in view of He (U.S. Patent Application Publication No. 2019/0394785).  

Regarding Claim 1, Ryoo et al. teaches A user equipment (UE)(UE in FIG. 62), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Ryoo et al. teaches that UE includes a machine-readable medium (par [0966])); and at least one processor coupled to the one or more non-transitory computer-readable media (Ryoo et al. teaches that the UE comprises of a processor (par [0965]; FIG. 62)), wherein the at least one processor is configured to execute the computer-executable instructions to: receive, from the base station, a second RRC message that indicates a subset of the one or more logical channels (Ryoo et al. teaches that UE receives logical channel configuration information for uplink scheduling from eNB (par [0010]); eNB provides a plurality of logical channel priority sets to the UE through a LogicalChannelConfig IE during RRC signaling (par [0152][0168][0171][0263])); receive, from the base station, a first Downlink Control Information (DCI) message that indicates an allocation of a first radio resource for uplink transmission (Ryoo et al. teaches that UE receives resource TTI1 from the eNB (par [0147]; FIG. 4); eNB informs the UE of an LCP set through UL grant (par [0273]; FIG. 15)), the first DCI message including a field indicating that only data from the subset of the one or more logical channels can be transmitted on the first radio resource (Ryoo et al. teaches when allocating UL grant to the UE, the eNB informs the UE of a logical channel priority set ID applied to the corresponding UL grant (par [0269]; Table 14; FIG. 15), indicating that the resources are allocated for data from logical channels of the logical channel priority set); and apply a first Logical Channel Prioritization (LCP) procedure on the subset lf the one or more logical channels to generate a first Medium Access Control (MAC) Protocol Data Unit (PDU) to be transmitted on the first radio resource (Ryoo et al. teaches that if the logical channel priority set ID , wherein the first MAC PDU includes data associated with the subset of the one or more logical channels (Ryoo et al. teaches LCP is performed where data from the logical channels are placed into resources to generate MAC PDU (FIG. 1); UE carries data existing in the current buffer on the UL grant according to the identified logical channel priority (par [0272])).  
	Although teaching that the logical channel configuration is received by the UE, Ryoo et al. does not explicitly teach two different RRC messages, thus, does not explicitly teach receive, from a base station, a Radio Resource Control (RRC) message to configure one or more logical channels; receive, from the base station, a second RRC message that indicates a subset of the one or more logical channels.  He teaches such limitations. 
	He is directed to high-reliability modulation coding scheme and logical channel prioritization.  More specifically, He teaches receive, from a base station, a Radio Resource Control (RRC) message to configure one or more logical channels (He et al. teaches that UE receives an LCP configuration for each logical channel of a set of logical channels during a RRC connection procedure with a base station (par [0098][0152]); LCP configuration indicate allowable MCSs for each logical channel of the set of logical channels (par [0098])); receive, from the base station, a second RRC message that indicates a subset of the one or more logical channels (He teaches that the base station transmits a grant to the UE for transmitting data using a corresponding logical channel of the set of logical channels (par [0099])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Ryoo et al. so that the a first RRC message configuring one or more logical channels and a second message that indicates a subset of the one or more logical channels are received, as taught by He.  The modification would have allowed the system 

Regarding Claim 2, the combined teachings of Ryoo et al. and He teach The UE of claim 1, and further, the references teach wherein the first RRC message is the same as the second RRC message (He teaches that the base station generates an LCP configuration for each logical channel of a set of logical channels associated with the UE (par [0098]); if the grant indicates the first allowable MCS table, then both the first and second logical channels can be used for the grant (par [0100]), indicating that the logical channels to use the grant is the same as logical channels configured for UE).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 3, the combined teachings of Ryoo et al. and He teach The UE of claim 1, and further, the references teach wherein: the second RRC message configures an indicator to each of the one or more logical channels (He teaches that the LCP configuration indicating allowable MCSs for each logical channel of the set of logical channels (par [0010])), and a logical channel that has the indicator equal to a specific value belongs to the subset of the one or more logical channels (He teaches that ut identify an MCS of the uplink grant and determine whether the identified MCS mataches an MCS configured for the corresponding logical channel (par [0035]), indicating if matched, then those logical channels belong to the subset).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Ryoo et al. and He teach The UE of claim 3, and further, the references teach wherein the indicator is one bit (Ryoo et al. teaches that when transmitting UL grant to the UE, the eNB includes a 1-bit indication indicating whether to apply the default logical channel priority (par [0358]); He teaches that the logical channel configuration UE in the LCP . 

Regarding Claim 5, the combined teachings of Ryoo et al. and He teach The UE of claim 3, and further, the references teach wherein the indicator is in a LogicalChannelConfig Information Element (IE) included in the second RRC message (Ryoo et al. teaches that the eNB provides a plurality of logical channel priority sets to the UE through a LogicalChannelConfig IE during RRC signaling (par [0152][0168][0171][0263])). 

Regarding Claim 9, the combined teachings of Ryoo et al. and He teach The UE of claim 1, and further, the references teach wherein the field has a specific value mapped to the subset of the one or more logical channels (Ryoo et al. teaches when allocating UL grant to the UE, the eNB informs the UE of a logical channel priority set ID applied to the corresponding UL grant (par [0269]; Table 14; FIG. 15); He teaches that an MCS associated with the received uplink grant corresponds to logical channel of the set of logical channels (par [0010])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 10, the combined teachings of Ryoo et al. and He teach The UE of claim 1, and further, the references teach wherein the field is one bit (Ryoo et al. teaches that when transmitting UL grant to the UE, the eNB includes a 1-bit indication indicating whether to apply the default logical channel priority (par [0358]), indicating the field is one bit). 

Regarding Claims 12-16 and 20-21, Claims 12-16 and 20-21 are directed to method claims and they do not teach or further define over the limitations recited in claims 1-5 and 9-10.   Therefore, claims 12-16  and 20-21 are also rejected for similar reasons set forth in claims 1-5 and 9-10.

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414